IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                     NO. PD-0601-14

                        CLAYTON DEAN REEDER, Appellant

                                             v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SIXTH COURT OF APPEALS
                             RUSK COUNTY

       H ERVEY, J., delivered the opinion of the unanimous Court.

                                      OPINION

       After losing control of his vehicle, Clayton Dean Reeder (Appellant), skidded off

the road and hit a tree. During the ensuing investigation, police began to suspect that

Appellant was intoxicated while operating his vehicle, and they took a blood specimen

(over Appellant’s objections) pursuant to Section 724.012(b)(3)(B) of the Texas

Transportation Code. Because the police concluded that Appellant was driving while

intoxicated and had twice before been convicted of DWI, he was charged with felony

DWI. Appellant filed a motion to suppress, which the trial court denied. He then pled
                                                                                   Reeder–2

guilty and was sentenced to six years’ confinement.

       On appeal, Appellant argued that his conviction should be reversed in light of the

United States Supreme Court decision in Missouri v. McNeely, 133 S. Ct. 1552 (2013).

On January 8, 2014, the court of appeals issued an opinion affirming the judgment of the

trial court and concluding that McNeely did not render Section 724.012(b)(3)(B) of the

Texas Transportation Code unconstitutional. However, on February 4, 2014, the court

granted the State’s motion for rehearing and substituted its opinion with a new one

granting relief and finding Section 724.012(b) unconstitutional as applied to Appellant.

See Reeder v. State, 428 S.W.3d 924, 929, 930 (Tex. App.—Texarkana 2014) (op. on

reh’g). The State Prosecuting Attorney subsequently filed a timely petition for

discretionary review that we granted on August 20, 2014, arguing that the mandatory

blood-draw provision in this case did not violate the Fourth Amendment despite the

Supreme Court’s ruling in McNeely.

       Before we could resolve the petition filed by the SPA, we issued an opinion in

another case, State v. Villarreal, No. PD-0306-14, 2014 WL 6734178 (Tex. Crim. App.

Nov. 26, 2014), in which we resolved the same issue against the State. Although we

subsequently granted rehearing in Villarreal, we later concluded that the State’s motion

was improvidently granted and denied the State’s motion for rehearing. Therefore, in light

of our decision in Villarreal and the reasoning therein, we overrule the State’s single

ground for review and affirm the judgment of the court of appeals.
                                           Reeder–3

                              Hervey, J.

Delivered: January 27, 2016

Publish